SCHWAB, C. J.,
dissenting.
Nothing in the majority’s supplemental opinion persuades me to change the views expressed in my initial dissent.
I
The most significant issue in this case is whether any statute of limitations is applicable to declaratory judgment proceedings. The maj ority makes this the first appellate court to hold declaratory judgment proceedings are not subject to any limitations period. Annotation, 151 ALB 1076 (1944); 22 Am Jur2d, Declaratory Judgments 940, § 78. This means that all quasi-judicial determinations made by all local governments since the first day of statehood, such as a permit issued 20 or 30 years ago to build a multi-million dollar office building, are now open to challenge by way of declaratory judgment proceedings. Such a rule is a disservice to property owners and local officials who need to know that quasi-judicial decisions are final so they can safely proceed accordingly.
But the view of the majority in this case is not necessarily the view of a majority of the court. Today a different panel holds in the declaratory judgment case of Allied Vet. Council v. Klamath Co., 23 Or App 653, 544 P2d 190 (1975), that the plaintiffs are barred by the doctrine of laches. I agree with the panel in Vet. Council; I disagree with the majority in this case.
H
Assuming that the 1972 ordinance became effective on August 9, and that there was an appeal pursuant to the terms of the 1972 ordinance on August 22, I have extreme difficulty understanding the reasoning that leads the majority to the conclusion that the repealed procedures of the 1970 ordinance must never*704theless be followed. Statutory changes can and frequently do modify the procedures applicable to matters pending before administrative agencies and courts. We follow the procedural law in effect when procedural determinations are made. The majority apparently would require that we look up what the procedural law was at the time a case was filed. Especially .in areas where the procedural rules are changed often, this imposes an unreasonable burden on all concerned. I am not willing to join in doing so.